—Judgment, Supreme Court, New York County (Michael Obús, J.), rendered June 13, 1995, convicting defendant, after a jury trial, of attempted murder in the second degree, rape in the first degree and assault in the first degree, and sentencing him to two consecutive terms of SVs to 25 years concurrent with a term of 5 to 15 years, unanimously affirmed.
Defendant’s suppression motion was properly denied in all respects. The hearing evidence established that the evidence recovered from defendant’s person was seized incident to a lawful arrest, that the search of his apartment was based on consent, and that the evidence was properly subjected to testing (see, People v Natal, 75 NY2d 379, 383, cert denied 498 US 862).
On the existing record, which defendant has not sought to amplify by way of a CPL 440.10 motion, we conclude that defendant received effective assistance of counsel (People v Baldi, 54 NY2d 137). Concur — Sullivan, J. P., Rosenberger, Williams and Tom, JJ.